Title: To Thomas Jefferson from Tadeusz Kosciuszko, [24–29 August 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            My Dear Friend
            [24–29 Aug. 1798]
          
          The Amicable disposition of the Gouvernement of france are realy favorable to the interest of the United States, by the recent prouves they give, you ought not to doubt that they choose tobe in pease and in perfect harmonie with America. before it was misrepresented by some the facts relative to your Contry, but now they are perfectly acquiented wyth yours and their interest and Mr: Logan [as a?] vitnes of the Sentyment they have towards the Nation Of the United States. At present itis a duty of every true American as you, to publishe and propagate their friendship, and to Compele your Gouvernement by the Opinion of the Nation to the pacifique Masures with Republique of France, othervise you cannot but to loose every thing even your Liberty by a conexion so intimet wyth England which increasing son influence can easily subdue and exercise son despotique pouver as before. write me soon as possible of the effects which the news by Logans’ arival will produce in America, as well as by the Election of the members for Congress, you may rely upon my indevours here but you most work in America wyth your friends and Republicans and state their reall interest, I will not hasard my Opinion concerning the affaires of different Nations in Europe. Mr: Logan, can give Some Scachess as tomy pecuniary affaires. I beg you would pay a friendly attention that i may receive punctualy my money here at Paris. inclosed I send a letters recived from Amsterdam by which it apear that the money was returned tothe Treasury long ago. but they had not inclination to pay me. now I beg you would receive from Mr Wolcott and to send me immidiatly by Amsterdam to Paris. if you will find a dificulty to receive the money please to publishe thos  Letters that the public should know their Characters. if the sword which was ofered tome by Patriots in England arived in America beso good to Send me to Paris
          Your for ever Sincier Friend
          
            T. Kosciuszko
          
          
            The Compliments to all my friends Mall and femell
          
        